Exhibit 10.63

GILEAD SCIENCES, INC.

SEVERANCE PLAN

(As Amended and Restated Effective May 8, 2007)

Adopted on March 23, 2004,

to be effective January 29, 2003

Amended and Restated on May 9, 2006,

to be effective January 1, 2005

Amended and Restated on May 8, 2007

to be effective May 8, 2007



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

I.

   INTRODUCTION    1

II.

   COMMENCEMENT OF PARTICIPATION    1

III.

   TERMINATION OF PARTICIPATION    1

IV.

   SEVERANCE PAY BENEFIT    2

V.

   TIME AND FORM OF SEVERANCE PAY BENEFIT    5

VI.

   DEATH OF A PARTICIPANT    6

VII.

   AMENDMENT AND TERMINATION    7

VIII.

   NON-ALIENATION OF BENEFITS    8

IX.

   SUCCESSORS AND ASSIGNS    8

X.

   LEGAL CONSTRUCTION    8

XI.

   ADMINISTRATION AND OPERATION OF THE PLAN    8

XII.

   CLAIMS, INQUIRIES AND APPEALS    10

XIII.

   BASIS OF PAYMENTS TO AND FROM PLAN    12

XIV.

   OTHER PLAN INFORMATION    12

XV.

   STATEMENT OF ERISA RIGHTS    12

XVI.

   AVAILABILITY OF PLAN DOCUMENTS FOR EXAMINATION    13

XVII.

   DEFINITIONS    14

APPENDIX A Chief Executive Officer Severance Benefits

   19

APPENDIX B Executive Vice President and Senior Vice President Severance Benefits

   24

APPENDIX C Vice President and Senior Advisor Severance Benefits

   28 APPENDIX D Severance Benefits for Eligible Employees other than Chief
Executive Officer, Executive Vice President, Senior Vice President, Vice
President and Senior Advisor    32

 

i



--------------------------------------------------------------------------------

GILEAD SCIENCES, INC.

SEVERANCE PLAN

AND

SUMMARY PLAN DESCRIPTION

(As Amended and Restated Effective May 8, 2007)

 

I. INTRODUCTION

The Gilead Sciences, Inc. Severance Plan (the “Plan”) was originally adopted by
the Company effective January 29, 2003, and was subsequently amended and
restated effective January 1, 2005. This May 8, 2007 amendment and restatement
is hereby adopted to bring the Plan into compliance with Section 409A of the
Code and the final Treasury Regulations thereunder and to incorporate certain
transitional relief in accordance with Treasury Notice 2005-1, Q&A-19, as
modified by the preamble to the proposed and the final regulations pursuant to
Section 409A of the Code, published in the Federal Register on October 4, 2005
and April 17, 2007, respectively. This Plan and Summary Plan Description
replaces all severance or similar plans or programs of the Company previously in
effect. The Company has no severance or similar plan or program other than this
Plan.1

The purpose of the Plan is to provide a Severance Pay Benefit to certain
Eligible Employees whose employment with the Company terminates under certain
prescribed circumstances. The Company is the Plan Administrator for purposes of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”). The
Plan is intended to comply with the requirements of Section 409A of the Code.

Capitalized terms used in this Plan shall have the meaning set forth in Section
XVII.

 

II. COMMENCEMENT OF PARTICIPATION

An Eligible Employee shall commence participation in the Plan upon the later of
(i) January 29, 2003 or (ii) his or her date of hire.

III. TERMINATION OF PARTICIPATION

A Participant’s participation in the Plan shall terminate upon the occurrence of
the earliest of the following:

 

(a) The Participant’s employment terminates without meeting the requirements of
Section IV(a)(i)(1).

 

(b) The Participant’s employment terminates with a provision of Section
IV(a)(ii) being applicable.

--------------------------------------------------------------------------------

1

The Triangle Pharmaceuticals, Inc. Severance Plan remained in effect until
January 23, 2004 and provided benefits to employees of Triangle who were
involuntarily terminated.

 

1



--------------------------------------------------------------------------------

(c) The Participant fails to meet the requirements of Section IV(a)(i)(2).

 

(d) The Participant has received a complete distribution of his or her Severance
Pay Benefit.

 

(e) The Participant ceases to be an Eligible Employee (other than by reason of
termination of his or her employment with the Company).

 

(f) The Plan terminates.

 

IV. SEVERANCE PAY BENEFIT

 

(a) Eligibility for Severance Pay Benefit

 

  (i) Subject to Section IV(a)(ii), a Participant shall be eligible for a
Severance Pay Benefit only if the Participant meets the requirements of Section
IV(a)(i)(1) and Section IV(a)(i)(2).

 

  (1) The Participant incurs a Termination of Employment due to involuntary
termination by the Company because of a Company-wide or departmental
reorganization or a significant restructuring of the Participant’s job duties;
provided, however, that a Participant shall also be deemed to have been
involuntarily terminated by the Company if he or she incurs a Termination of
Employment due to resignation because of (A) a transfer to a new work location
that is more than 50 miles from his or her previous work location, and (B) in
the case of a Participant whose Severance Pay Benefit is determined with
reference to Appendix A, B or C, a Constructive Termination (as defined in
Section 11(d) of the Gilead Sciences, Inc. 2004 Equity Incentive Plan, as it may
be amended from time to time or any successor to such provision) in conjunction
with a Change in Control and within the time specified in Appendix A, B or C, as
applicable.

 

  (2) The Participant executes the Release within the time frame prescribed
therein, but in no event more than forty-five (45) days after his or her
Termination of Employment, and the period (if any such period is prescribed in
the Release) for revoking the execution of the Release under the Older Workers’
Benefit Protection Act, 29 U.S.C. § 626(f), expires without the Participant’s
revocation of such Release.

Under no circumstances shall a Participant be construed as having a Termination
of Employment or be eligible for a Severance Pay Benefit if he or she terminates
employment with the Company for the purpose of accepting employment with the
entity that effectuates a Change in Control, its subsidiaries or affiliates.

 

  (ii) Notwithstanding Section IV(a)(i), a Participant shall be disqualified
from receiving a Severance Pay Benefit upon the occurrence of any of the
following:

 

  (1) The Participant voluntarily terminates employment with the Company for any
reason prior to the termination date set by the Company;

 

2



--------------------------------------------------------------------------------

  (2) The Participant’s employment with the Company is terminated by death or
for cause (including, without limitation, gross misconduct or dereliction of
duty) or for failure to meet performance goals or objectives as determined by
the Company;

 

  (3) If the Participant is receiving short-term sick leave benefits on the date
of termination, the Participant fails to execute and deliver to the Company,
within thirty (30) days after his or her Termination of Employment, a written
waiver of any short-term sick leave benefits that might otherwise be payable
after employment terminates;

 

  (4) The Participant terminates employment with the Company in order to accept
employment with an organization that is wholly or partly owned (directly or
indirectly) by the Company or an Affiliate;

 

  (5) The Participant accepts any job with a Buyer or Outsourcing Supplier;

 

  (6) The Participant is offered full-time employment with a Buyer or
Outsourcing Supplier at a new work location 50 miles or less from his or her
previous work location with the Company and taking such position would not
result in a reduction in his or her Regular Earnings;

 

  (7) Except in the case of a Severance Pay Benefit payable on account of a
Change in Control of the Company, the Participant received a severance benefit
in connection with an acquisition by the Company within 24 months prior to his
or her termination of employment; or

 

  (8) Except for a Severance Pay Benefit payable on account of a Change in
Control of the Company, the Participant has not completed six months of
Continuous Service as of the date of his or her termination of Employee status;
provided, however, that, effective May 8, 2007, such service requirement shall
not be applicable to Employees who are Vice Presidents or in Grades 21 through
34,.

The business decisions that may result in a Participant qualifying for a
Severance Pay Benefit are decisions to be made by the Company in its sole
discretion. In making these decisions, similarly situated organizations,
locations, functions, classifications, and/or Participants need not be treated
in the same manner. The date selected by the Company to terminate the
Participant’s employment is within its sole discretion.

 

(b) Amount of Severance Pay Benefit

 

  (i) Subject to Section IV(b)(ii), the Severance Pay Benefit payable to a
Participant shall be as set forth in the applicable Appendix:

 

  (1) Appendix A – Chief Executive Officer.

 

3



--------------------------------------------------------------------------------

  (2) Appendix B – Executive Vice Presidents and Senior Vice Presidents.

 

  (3) Appendix C – Vice Presidents and Senior Advisors

 

  (4) Appendix D – All Eligible Employees not covered by Appendix A, B, or C.

Senior Advisors covered under Appendix C shall only be eligible for a Severance
Pay Benefit in connection with a Change in Control.

 

  (ii) Notwithstanding Section IV(b)(i), any Severance Pay Benefit otherwise
payable under the Plan shall be reduced (but not below zero) as follows:

 

  (1) If a Participant is reemployed by the Company or an Affiliate within the
number of weeks after his or her Termination of Employment that is equal to the
number of weeks taken into consideration in calculating the Severance Pay
Benefit, the total Severance Pay Benefit payable to such Participant shall be
reduced to the dollar amount that the Participant’s Regular Earnings would have
been for the period from the date of termination to the date of reemployment. In
all cases, the reduced benefit will be based on the Participant’s Regular
Earnings used to calculate such Participant’s Severance Pay Benefit under the
Plan. A Participant will be considered “reemployed” under the Plan for purposes
of the foregoing repayment provision if he or she is rehired as an Employee or
if he or she is retained at a Company facility as or through a contractor for
more than a full-time equivalent of more than 45 work days.

 

  (2) If a Participant is employed by a Buyer or Outsourcing Vendor within the
number of weeks after his or her Termination of Employment that is equal to the
number of weeks taken into consideration in calculating the Severance Pay
Benefit, the total Severance Pay Benefit payable to such Participant shall be
reduced to the dollar amount that the Participant’s Regular Earnings would have
been for the period from the date of termination to the date of employment with
the Buyer or Outsourcing Vendor.

This Section IV(b)(ii)(2) may be waived in writing by the Company in its sole
discretion.

 

  (3) By severance pay or other similar benefits payable under any other plan or
policy of the Company or an Affiliate or government required payment (other than
unemployment compensation under United States law), including, but not limited
to, any benefit enhancement program that may be adopted as part of a pension
plan.

 

4



--------------------------------------------------------------------------------

  (4) By any amounts payable pursuant to the Worker Adjustment and Retraining
Notification Act (“WARN”) or any other similar federal, state or local statute.

 

  (5) By the amount of any indebtedness to the Company.

 

(c) Repayment of the Severance Pay Benefit

If the Participant has received payment under the Plan in excess of the
Severance Pay Benefit, as reduced in Section IV(b)(ii), the Participant must
agree as a condition of reemployment that such excess will be repaid to the
Company within sixty (60) days after the date his or her reemployment commences.

 

V. TIME AND FORM OF SEVERANCE PAY BENEFIT

 

(a) The Severance Pay Benefit for each Participant shall be paid in equal
periodic installments over the total number of weeks taken into account in
determining the amount of the Severance Pay Benefit to which such Participant in
entitled. Except as set forth below, such installments shall be payable over the
applicable period on the regularly scheduled pay dates for the Participant’s
former job and location, beginning with the first pay date coincident with or
next following the later of (i) the date the Release delivered by the
Participant in accordance with Section IV(a)(i)(2) becomes effective following
the expiration of any applicable revocation period or (ii) the date any waiver
required of the Participant pursuant to Section IV(a)(ii)(3) is delivered,
provided such Release and waiver are each delivered to the Company within the
required time period following the Participant’s Termination of Employment, as
set forth in Section IV.

 

 

(i)

Severance Pay Benefits that become payable in January, 2005 shall be paid in the
form determined pursuant to the terms of the plan as in effect prior to
January 1, 20052; and

 

  (ii) Notwithstanding any provision to the contrary in this Section V or any
other Section of the Plan, no Severance Pay Benefit that is deemed to constitute
“nonqualified deferred compensation” within the meaning of and subject to
Section 409A of the Code shall commence with respect to a Participant until the
earlier of (i) the first day of the seventh (7th) month following the date of
such Participant’s Termination of Employment or (ii) the date of his or her
death, if the Participant is deemed at the time of such Termination of
Employment to be a Specified Employee and such delayed commencement is otherwise
required in order to avoid a prohibited distribution under Code
Section 409A(a)(2). Upon the expiration of the applicable deferral period, all
payments deferred pursuant to this

 

--------------------------------------------------------------------------------

2

Prior to January 1, 2005, the Plan provided that Participants could elect one of
the following forms of distribution: (i) installment payments over the period
with respect to which the Severance Pay Benefit is determined, payable on the
regularly scheduled pay dates for the Participant’s former job and location;
(ii) a lump sum payment before December 31 of the year in which employment
terminates; (iii) a lump sum payment after December 31 of the year in which
employment terminates but within 24 months after termination of employment; or
(iv) a maximum of two installment payments over a period not to exceed 24 months
from the termination date.

 

5



--------------------------------------------------------------------------------

 

Section V(a)(ii) shall be paid in a lump sum to the Participant, and any
remaining Severance Pay Benefit shall be paid in accordance with the schedule
described in Section V(a) above.

 

  (iii) Notwithstanding paragraph (ii) above, should a Participant who is a
Specified Employee at the time of his or her Termination of Employment become
entitled to a General Severance Pay Benefit prior to the occurrence of a Change
in Control, then the portion of that Severance Pay Benefit that does not exceed
the dollar limit described below and is otherwise scheduled to be paid no later
than the last day of the second calendar year following the calendar year in
which his or her Termination of Employment occurs will not be subject to any
deferred commencement date under paragraph (ii) above and shall be paid to such
Participant as it becomes due under Section V(a), provided and only if such
portion qualifies as an involuntary separation pay plan in accordance with the
requirements set forth in Section 1.409A-1(b)(9)(iii) of the Treasury
Regulations. For purposes of this paragraph (iii), the applicable dollar
limitation will be equal to the lesser of (A) the Participant’s annualized
compensation (based on his or her annual rate of pay for the taxable year
preceding the taxable year of his or her Termination of Employment, adjusted to
reflect any increase during that taxable year which was expected to continue
indefinitely had such Termination of Employment not occurred) or (B) two times
the compensation limit under Section 401(a)(17) of the Code as in effect in the
year of the Termination of Employment. To the extent the portion of the
Severance Pay Benefit to which such Participant would otherwise be entitled
under Section V(a) during the deferral period under paragraph (ii) above exceeds
the foregoing dollar limitation, such excess shall be paid in a lump sum upon
the expiration of that deferral period, in accordance with the payment delay
provisions of paragraph (ii) above, and the remainder of the Severance Pay
Benefit (if any) shall be paid in accordance with the schedule described in
Section V(a) above. In no event, however, shall this paragraph (iii) be
applicable to any Severance Pay Benefit (or any portion thereof) which does not
qualify as an involuntary separation pay plan under Section 1.409A-(b)(9)(iii)
of the Treasury Regulations.

 

(b) Notwithstanding any other provision of the Plan to the contrary, no
distribution shall be made from the Plan that would constitute an impermissible
acceleration of payment as defined in Section 409A(3) of the Code and the
regulations promulgated thereunder.

 

(c) No interest shall be paid on a Severance Pay Benefit required to be deferred
in accordance with the foregoing.

 

VI. DEATH OF A PARTICIPANT

If a Participant dies after qualifying for a Severance Pay Benefit but before
such benefit is completely paid, the balance of the Severance Pay Benefit shall
be paid in a lump sum to the Participant’s Beneficiary not later than the last
to occur of (i) December 31 of the year in which the Participant’s death
occurred or (ii) 2-1/2 months after the date of the Participant’s death.

 

6



--------------------------------------------------------------------------------

VII. AMENDMENT AND TERMINATION

 

(a) General Rule.

Although the Company expects to continue the Plan indefinitely, inasmuch as
future conditions cannot be foreseen, (subject to Sections VII(b) and (c)) the
Company reserves the right to amend or terminate the Plan at any time by action
of its board of directors or by action of a committee or individual(s) acting
pursuant to a valid delegation of authority of the board of directors. However,
no amendment or termination shall adversely affect the right of a Participant
to:

 

  (i) receive the unpaid balance of any Severance Pay Benefit that has become
payable in accordance with the foregoing provisions of the Plan; or

 

  (ii) qualify for a Severance Pay Benefit by the timely execution of the
Release after such amendment or termination.

 

(b) Restrictions on Amendments.

Notwithstanding Section VII(a) of the Plan, and except to the extent required to
comply with applicable law, no termination of the Plan and no amendment
described below shall be effective if adopted within six months before or at any
time after the public announcement of an event or proposed transaction which
would constitute a Change in Control (as such term is defined prior to such
amendment); provided, however, that such an amendment or termination of the Plan
may be effected, even if adopted after such a public announcement, if (a) the
amendment or termination is adopted after any plans have been abandoned to cause
the event or effect the transaction which, if effected, would have constituted
the Change in Control, and the event which would have constituted the Change in
Control has not occurred, and (b) within a period of six months after such
adoption, no other event constituting a Change in Control has occurred, and no
public announcement of a proposed transaction which would constitute a Change in
Control has been made, unless thereafter any plans to effect the Change in
Control have been abandoned and the event which would have constituted the
Change in Control has not occurred.

The amendments prohibited by this Section VII(b) include any amendment which is
executed (or would otherwise become effective) at the request of a third party
who effectuates a Change in Control or any amendment which, if adopted and given
effect would:

 

  (i) Deprive any individual who is an Eligible Employee as of the Change in
Control of coverage under the Plan as constituted at the time of such amendment;

 

  (ii) Limit eligibility for or reduce the amount of any Severance Pay Benefit;
or

 

  (iii) Amend Section VII, IX, or the definitions of the terms “Change in
Control” or “Successors and Assigns” in Section XVII of the Plan.

 

7



--------------------------------------------------------------------------------

No person shall take any action that would directly or indirectly have the same
effect as any of the prohibited amendments or termination described in this
Section VII(b).

 

(c) No Change in Payment Schedule

Under no circumstances shall any amendment or termination of the Plan affect or
modify the payment schedule in effect for a Participant’s Severance Pay Benefit
in a manner which would otherwise result in an impermissible acceleration or
deferral of that payment schedule under Code Section 409A.

 

(d) Amendments to Comply with Section 409A of the Code.

Notwithstanding any provision of Section VII to the contrary, the Company
reserves the right, to the extent the Company deems necessary or advisable in
its sole discretion, to unilaterally amend or modify this Plan as may be
necessary to ensure the Severance Pay Benefits provided under this Plan are made
in a manner that qualifies for exemption from, or otherwise complies with,
Section 409A of the Code; provided, however, that the Company makes no
representation that the Severance Pay Benefit provided under this Plan will be
exempt from or comply with Section 409A of the Code and makes no undertaking to
preclude Section 409A of the Code from applying to the Severance Pay Benefits
provided under this Plan.

 

VIII. NON-ALIENATION OF BENEFITS

To the full extent permitted by law and except as provided in the Plan, no
Severance Pay Benefit shall be subject to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, or charge, and any attempt to do so
shall be void.

 

IX. SUCCESSORS AND ASSIGNS

The Plan shall be binding upon the Company, its Successors and Assigns.
Notwithstanding that the Plan may be binding upon such Successors and Assigns by
operation of law, the Company shall require any Successor or Assign to expressly
assume and agree to be bound by the Plan in the same manner and to the same
extent that the Company would be if no succession or assignment had taken place.

 

X. LEGAL CONSTRUCTION

This Plan is governed by and shall be construed in accordance with the Code and
ERISA and, to the extent not preempted by ERISA, with the laws of the State of
California.

 

XI. ADMINISTRATION AND OPERATION OF THE PLAN

 

(a) Plan Sponsor and Plan Administrator.

The Company is the “Plan Sponsor” and the “Plan Administrator” of the Plan as
such terms are used in ERISA.

 

8



--------------------------------------------------------------------------------

(b) Administrative Power and Responsibility.

The Company in its capacity as Plan Administrator of the Plan is the named
fiduciary that has the authority to control and manage the operation and
administration of the Plan. The Company shall make such rules, regulations,
interpretations, and computations and shall take such other action to administer
the Plan as it may deem appropriate. The Company shall have the sole discretion
to interpret the provisions of the Plan and to determine eligibility for
benefits pursuant to the objective criteria set forth in the Plan. In
administering the Plan, the Company shall at all times discharge its duties with
respect to the Plan in accordance with the standards set forth in section
404(a)(l) of ERISA. The Company may engage the services of such persons or
organizations to render advice or perform services with respect to its
responsibilities under the Plan as it shall determine to be necessary or
appropriate. Such persons or organizations may include (without limitation)
actuaries, attorneys, accountants and consultants.

 

(c) Review Panel.

Upon receipt of a request for review, the Company shall appoint a Review Panel
that shall consist of three or more individuals. The Review Panel shall be the
named fiduciary that shall have authority to act with respect to appeals from
denial of benefits under the Plan.

 

(d) Service in More Than One Fiduciary Capacity.

Any person or group of persons may serve in more than one fiduciary capacity
with respect to the Plan.

 

(e) Performance of Responsibilities.

The responsibilities of the Company under the Plan shall be carried out on its
behalf by its officers, employees, and agents. The Company may delegate any of
its fiduciary responsibilities under the Plan to another person or persons
pursuant to a written instrument that specifies the fiduciary responsibilities
so delegated to each such person.

 

(f) Employee Communications and Other Plan Activities.

In communications with its employees and in any other activities relating to the
Plan, the Company shall comply with the rules, regulations, interpretations,
computations, and instructions that were issued to administer the Plan. With
respect to matters relating to the Plan, directors, officers, and employees of
the Company shall act on behalf or in the name of the Company in their capacity
as directors, officers, and employees and not as individual fiduciaries.

 

9



--------------------------------------------------------------------------------

XII. CLAIMS, INQUIRIES AND APPEALS

 

(a) Claims for Benefits and Inquiries.

All claims for benefits and all inquiries concerning the Plan or present or
future rights to benefits under the Plan, shall be submitted to the Plan
Administrator in writing and addressed as follows: “Gilead Sciences, Inc., Plan
Administrator under the Gilead Sciences, Inc. Severance Plan, 333 Lakeside
Drive, Foster City, CA 94404 “ or such other location as communicated to the
Participant. A claim for benefits shall be signed by the Participant, or if a
Participant is deceased, by such Participant’s spouse or registered domestic
partner, designated beneficiary or estate, as the case may be.

 

(b) Denials of Claims.

In the event that any claim for benefits is denied, in whole or in part, the
Plan Administrator shall notify the claimant in writing of such denial and of
the right to a review thereof. Such written notice shall set forth in a manner
calculated to be understood by the claimant, specific reasons for such denial,
specific references to the Plan provision on which such denial is based, a
description of any information or material necessary to perfect the claim, an
explanation of why such material is necessary, an explanation of the Plan’s
review procedure which includes information on how to appeal the denial and a
statement regarding the claimant’s right to bring a civil action under ERISA
section 502(a) following an adverse benefit determination on review. Such
written notice shall be given to the claimant within 90 days after the Plan
Administrator receives the claim, unless special circumstances require an
extension of time of up to an additional 90 days for processing the claim. If
such an extension of time for processing is required, written notice of the
extension shall be furnished to the claimant prior to the termination of the
initial 90-day period. This notice of extension shall indicate the special
circumstances requiring the extension of time and the date by which the Plan
Administrator expects to render its decision on the claim for benefits. The
claimant shall be permitted to appeal such denial in accordance with the Review
Procedure set forth below.

 

(c) Review Panel.

The Plan Administrator shall appoint a “Review Panel,” consisting of three or
more individuals who may (but need not) be employees of the Company. The Review
Panel shall be the named fiduciary that has the authority to act with respect to
any appeal from a denial of benefits.

 

(d) Requests for a Review.

Any person whose claim for benefits is denied in whole or in part, or such
person’s duly authorized representative, may appeal from such denial by
submitting a request for a review of the claim to the Review Panel within 60
days after receiving written notice of such denial from the Plan Administrator.
A request for review shall be in writing and shall be addressed as follows:
“Review Panel under the Gilead Sciences, Inc. Severance Plan, 333 Lakeside
Drive, Foster City, CA 94404” or such other location as

 

10



--------------------------------------------------------------------------------

communicated to the Participant. A request for review shall set forth all of the
grounds on which it is based, all facts in support of the request and any other
matters that the claimant deems pertinent. As part of the review procedure, the
claimant or the claimant’s duly authorized representative may submit written
comments, documents, records and other information related to the claim. The
Review Panel will consider all comments, documents, records and other
information submitted by the claimant or the claimant’s duly authorized
representative relating to the claim, without regard to whether such information
was submitted or considered in the initial benefit determination. The claimant
will be provided, upon request and free of charge, reasonable access to and
copies of all documents, records or other information (all of which must not be
privileged) relevant to the benefit claim. The Review Panel may require the
claimant to submit such additional facts, documents or other material as it may
deem necessary or appropriate in making its review.

 

(e) Decision on Review.

The Review Panel shall act on each request for review and notify the claimant
within 60 days after receipt thereof unless special circumstances require an
extension of time, up to an additional 60 days, for processing the request. If
such an extension for review is required, written notice of the extension shall
be furnished to the claimant within the initial 60-day period. The Review Panel
shall give prompt, written notice of its decision to the claimant and to the
Plan Administrator. In the event that the Review Panel confirms the denial of
the claim for benefits, in whole or in part, such notice shall set forth, in a
manner calculated to be understood by the claimant, the specific reasons for
such denial, specific references to the Plan provisions on which the decision is
based, a statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to and copies of all documents, records and
other information relevant to the benefit claim, a statement describing any
voluntary appeal procedures offered by the Plan and the claimant’s right to
obtain information about such procedures, and a statement informing the claimant
of his or her right to bring a civil action under ERISA section 502(a).

 

(f) Rules and Procedures.

The Review Panel shall establish such rules and procedures, consistent with the
Plan and with ERISA, as it may deem necessary or appropriate in carrying out its
responsibilities under this Section XII. The Review Panel may require a claimant
who wishes to submit additional information in connection with an appeal from
the denial of benefits to do so at the claimant’s own expense.

 

(g) Exhaustion of Remedies.

No legal action for benefits under the Plan shall be brought unless and until
the claimant:

 

  (i) has submitted a written claim for benefits in accordance with Section
XII(a);

 

  (ii) has been notified by the Plan Administrator that the claim is denied;

 

11



--------------------------------------------------------------------------------

  (iii) has filed a written request for a review of the claim in accordance with
Section XII(d); and

 

  (iv) has been notified in writing that the Review Panel has affirmed the
denial of the claim.

 

XIII. BASIS OF PAYMENTS TO AND FROM PLAN

All Severance Pay Benefits under the Plan shall be paid by the Company. The Plan
shall be unfunded and benefits hereunder shall be paid only from the general
assets of the Company.

 

XIV. OTHER PLAN INFORMATION

 

(a) Plan Identification Numbers.

The Employer Identification Number (EIN) assigned to the Plan Sponsor (Gilead
Sciences, Inc.) by the Internal Revenue Service is 94-3047598. The Plan Number
(PN) assigned to the Plan by the Plan Sponsor pursuant to instructions of the
Internal Revenue Service is 508.

 

(b) Ending Date of the Plan’s Fiscal Year.

The date of the end of the year for the purpose of maintaining the Plan’s fiscal
records is December 31.

 

(c) Agent for the Service of Legal Process.

The agent for the service of legal process with respect to the Plan is the
Secretary of Gilead Sciences, Inc., 333 Lakeside Drive, Foster City, CA 94404.
The service of legal process may also be made on the Plan by serving the Plan
Administrator.

 

(d) Plan Sponsor and Administrator.

The “Plan Sponsor” and the “Plan Administrator” of the Plan is Gilead Sciences,
Inc., 333 Lakeside Drive, Foster City, CA 94404; 650-522-5800 or such other
location as communicated to the Participant. The Plan Administrator is the named
fiduciary charged with responsibility for administering the Plan.

 

XV. STATEMENT OF ERISA RIGHTS

 

(a) As a participant in this Plan (which is a welfare plan sponsored by the
Company), you are entitled to the following rights and protection under ERISA:

 

(b) Examine, without charge, at the Plan Administrator’s office and at other
specified locations such as work sites, all Plan documents, collective
bargaining agreements and copies of all documents filed by the Plan with the
U.S. Department of Labor and available at the Public Disclosure of the Employee
Benefits Security Administration.

 

12



--------------------------------------------------------------------------------

(c) Obtain copies of all Plan documents and other Plan information upon written
request to the Plan Administrator. The Plan Administrator may make a reasonable
charge for the copies.

 

(d) In addition to creating rights for Plan Participants, ERISA imposes duties
upon the people responsible for the operation of the employee benefit Plan. The
people who operate your Plan, called “fiduciaries” of the Plan, have a duty to
do so prudently and in the interest of you and other Plan Participants and
Beneficiaries.

 

(e) No one, including your employer, your union, nor any other person, may fire
you or otherwise discriminate against you in any way to prevent you from
obtaining a Plan benefit or exercising your rights under ERISA. If your claim
for a Plan benefit is denied in whole or in part, you must receive a written
explanation of the reason for the denial. You have the right to have the claim
reviewed and reconsidered.

 

(f) Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request materials from the Plan and do not receive them within
30 days, you may file suit in a federal court. In such a case, the court may
require the Plan Administrator to provide the materials and pay you up to $110 a
day until you receive the materials, unless the materials were not sent because
of reasons beyond the control of the Plan Administrator. If you have a claim for
benefits which is denied or ignored, in whole or in part, you may file suit in a
state or federal court. If it should happen that the Plan fiduciaries misuse the
Plan’s money, or if you are discriminated against for asserting your rights, you
may seek assistance from the U.S. Department of Labor, or you may file suit in a
federal court. The court will decide who should pay court costs and legal fees.
If you are successful, the court may order the person you have sued to pay these
costs and fees. If you lose, the court may order you to pay these costs and
fees, for example, if it finds your claim is frivolous.

 

(g) If you have any questions about your Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Labor, listed in your telephone directory
or the Division of Technical Assistance and Inquiries, Employee Benefits
Security Administration, U.S. Department of Labor, 200 Constitution Avenue N.W.,
Washington, D.C. 20210. You may also obtain certain publications about your
rights and responsibilities under ERISA by calling the publications hotline of
the Employee Benefits Security Administration.

 

XVI. AVAILABILITY OF PLAN DOCUMENTS FOR EXAMINATION

ERISA requires Gilead Sciences, Inc., as the Plan Administrator of a benefit
plan sponsored by the Company, to make available for your examination the Plan
documents under which the Plan is established and operated.

The pertinent Plan documents include official Plan texts and any other documents
under which the Plan is established or operated, and applicable collective
bargaining agreements.

 

13



--------------------------------------------------------------------------------

These Plan documents are available for your examination at the Plan
Administrator’s office, 333 Lakeside Drive, Foster City, CA 94404, and at
certain other locations such as the Company’s Human Resources offices.

 

XVII. DEFINITIONS

 

(a) “Affiliate” means a member of the Affiliated Group other than Gilead
Sciences, Inc. and any Subsidiary.

 

(b) “Affiliated Group” means Gilead Sciences, Inc., each Subsidiary and each
other entity that has been designated in writing by the Company as a member of
the Affiliated Group. Such designated entities shall be set forth in Schedule I,
as amended from time to time.

 

(c) “Beneficiary” means the person or persons so designated by a Participant. A
Participant may change or revoke a designation of a Beneficiary at any time. To
be effective, any designation of a Beneficiary, or any change or revocation
thereof, must be made in writing on the prescribed form and must be received by
the Company (in a form acceptable to the Company) before the Participant’s
death. If a Participant fails to make a valid designation of a Beneficiary, or
if the validly designated Beneficiary is not living when a payment is to be made
to such Beneficiary hereunder, the Participant’s Beneficiary shall be the
Participant’s spouse or registered domestic partner if then living or, if not,
the Participant’s estate.

 

(d) “Buyer” means an entity that purchases (or has purchased) some or all of the
Affiliated Group’s interest applicable to the operation in which the Participant
is employed, or an entity that is a direct or indirect successor in ownership or
management of the operation in which the Participant is employed.
Notwithstanding the above, Buyer shall not include the entity that effectuates a
Change in Control.

 

(e) “Change in Control” means an event which constitutes a change in control of
the Company as defined in Section 2(i) of the Gilead Sciences, Inc. 2004 Equity
Incentive Plan, as it may be amended from time to time or any successor to such
provision.

 

(f) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated thereunder.

 

(g) “Company” means Gilead Sciences, Inc. Where the context requires, “Company”
also includes its Subsidiaries, and any of their Successors and Assigns.

 

(h) “Continuous Service” means the sum of the following:

 

  (i) Any period of time during which a person qualifies as an Eligible Employee
or, having once so qualified, is on a leave of absence with pay, a paid vacation
or holiday or is receiving benefits under the Company’s short-term disability
plan; or;

 

  (ii)

Any other period that constitutes Continuous Service under written rules or
procedures adopted from time to time by the Company, subject to such terms and

 

14



--------------------------------------------------------------------------------

 

conditions as the Company may establish; and any period of time while employed
by the Company’s Successor or Assigns that that would have constituted
Continuous Service if the service had been with the Company prior to the Change
in Control.

If an Eligible Employee’s Continuous Service is interrupted and the Eligible
Employee subsequently returns to a status that constitutes Continuous Service,
such prior Continuous Service shall be disregarded for all purposes of the Plan,
except that if an Eligible Employee is reemployed within one year following
termination of Continuous Service, all prior Continuous Service and the time
period between the date of termination and reemployment will be considered
Continuous Service.

 

(i) “Determination Date” means each December 31.

 

(j) “Eligible Employee” means any common law employee on the U.S. dollar payroll
of the Company or any Subsidiary who (i) is not on the payroll of a person other
than the Company or such Subsidiary and who is for any reason deemed by the
Company or any Subsidiary to be a common law employee of the Company or such
Subsidiary; (ii) is not considered by the Company or any Subsidiary in its sole
discretion to be an independent contractor, regardless of whether the individual
is in fact a common law employee of the Company or such Subsidiary; and
(iii) who at the time of his or her termination of employment with the Company
or such Subsidiary is not on a Leave of Absence Without Pay. An individual’s
status as an Eligible Employee shall be determined by the Company in its sole
discretion, and such determination shall be conclusively binding on all persons.
Notwithstanding the foregoing, “Eligible Employee” does not include an employee
or former employee of an entity the stock or assets of which are acquired by the
Company or any Subsidiary, unless and until the Company’s management determines
that the Plan shall be applicable to such employees or former employees.

 

(k) “Employer Group” means the Company and each member of the group of commonly
controlled corporations or other businesses that include the Company, as
determined in accordance with Sections 414(b) and (c) of the Code and the
Treasury Regulations thereunder, but in making such determination the phrase “at
least 50%” shall be applied instead of the phrase “at least 80%,” wherever the
latter phrase appears in those Code sections.

 

(l) “Employee” means an individual for so long as he or she is in the employ of
at least one member of the Employer Group, subject to the control and direction
of the employer entity as to both the work to be performed and the manner and
method of performance.

 

(m) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time-to-time.

 

(n) “Family Leave” means a leave under the Company’s family leave policy.

 

(o) “Specified Employee” shall mean a “key employee” (within the meaning of that
term under Code Section 416(i)). Effective as of January 1, 2005, a Specified
Employee is an Eligible Employee who, on a Determination Date, is:

 

  (i) An officer of the Company having annual compensation greater than the
compensation limit in Section 416(i)(1)(A)(i) of the Code, provided that no more
than fifty officers of the Company shall be determined to be Specified Employees
as of any Determination Date;

 

15



--------------------------------------------------------------------------------

  (ii) A five percent owner of the Company; or

 

  (iii) A one percent owner of the Company having annual compensation from the
Company of more than $150,000.

If an Eligible Employee is determined to be a Specified Employee on a
Determination Date, then such Eligible Employee shall be considered a Specified
Employee for purposes of the Plan during the period beginning on the first
April 1 following the Determination Date and ending on the next March 31.

For purposes of determining an officer’s compensation when identifying Specified
Employees, compensation is defined in accordance with Treas. Reg.
§1.415(c)–2(a), without applying any safe harbor, special timing or other
special rules described in Treas. Reg. §§ 1.415(c)–2(d), 2(e) and 2(g).

 

(p) “Leave of Absence Without Pay” means a leave of absence without pay under
the Company’s leave of absence policy.

 

(q) “Outsourcing Supplier” means an entity to whom the Company outsources a
function performed by Eligible Employees where the Company agrees with such
entity in the outsourcing agreement that it will offer jobs to current Eligible
Employees performing that function for the Company.

 

(r) “Participant” means any Eligible Employee who has commenced participation in
the Plan pursuant to Section II and whose participation has not terminated
pursuant to Section III.

 

(s) “Plan” means the Gilead Sciences, Inc. Severance Plan.

 

(t) “Plan Administrator” means the Company.

 

(u) “Regular Earnings” means straight-time wages or salary paid to a Participant
by any entity within the Employer Group for working a regular work schedule or
for a leave of absence with pay, and shall include any amount that is
contributed to any employee benefit plan on behalf of the Participant by any
entity within the Employer Group under a salary reduction agreement entered into
pursuant to such plan and that is excluded from the Participant’s gross income
under section 125, 132(f), or 402(g) of the Code.

 

(v)

“Release” means a Release in the form prescribed by the Company in its sole
discretion, pursuant to which the Participant shall waive all employment-related
claims in connection with his or her employment with the Employer Group and the
termination of that employment, other than claims for benefits under the actual
terms of an employee benefit plan and worker’s compensation. For employees
subject to the Age Discrimination in Employment Act, such Release shall be
structured so as to comply with

 

16



--------------------------------------------------------------------------------

 

the requirements of the Older Workers’ Benefit Protection Act, 29 U.S.C. §
626(f). The form of Release may vary among categories of employees and from
employee to employee within any category of employees.

 

(w) “Severance Pay Benefit” means a benefit provided by the Plan, as determined
pursuant to Section IV.

 

(x) “Subsidiary” means any corporation with respect to which Gilead Sciences,
Inc., one or more Subsidiaries, or Gilead Sciences, Inc., together with one or
more Subsidiaries, own not less than 80% of the total combined voting power of
all classes of stock entitled to vote, or not less than 80% of the total value
of all shares of all outstanding classes of stock.

 

(y) “Successors and Assigns” means a corporation or other entity acquiring all
or substantially all the assets and business of the Company (including the Plan)
whether by operation of law or otherwise.

 

(z) “Termination of Employment” means the Participant’s cessation of Employee
status. For purposes of the Plan, a Termination of Employment shall be
determined in accordance with the following standards:

A Termination of Employment will not be deemed to have occurred if the
Participant continues to provide services to one or more members of the Employer
Group (whether as a common-law employee or an independent contractor) at an
annual rate that is 50% or more of the services rendered, on average, during the
immediately preceding 36-months of employment with the Employer Group (or if
employed by the Employer Group less than 36 months, such lesser period).

A Termination of Employment will be deemed to have occurred if the Participant’s
service with the Employer Group (whether as a common-law employee or an
independent contractor) is permanently reduced to an annual rate that is less
than 20% of the services rendered, on average, during the immediately preceding
36 months of employment with the Employer Group (or if employed by the Employer
Group less than 36 months, such lesser period).

If such services are permanently reduced by more than 20% but less than 50% of
the average over the prior 36 months (or lesser period), a Termination of
Employment may be deemed to occur based on the facts and circumstances,
including, but not limited to, whether the Participant is treated as an employee
for other purposes such as participation in employee benefit programs, and
whether the Participant is able to perform services for other unrelated
entities.

In addition to the foregoing, a Termination of Employment will not be deemed to
have occurred while the Participant is on military leave, sick leave, or other
bona fide leave of absence if the period of such leave does not exceed six
months, or if longer, so long as the Participant’s right to reemployment with
one or more members of the Employer Group is provided either by statute or
contract. If the period of leave exceeds six months and the Participant’s right
to reemployment is not provided either by statute or contract,

 

17



--------------------------------------------------------------------------------

then the Participant shall be deemed to have had a Termination of Employment on
the first day immediately following such six-month period. However, where a
leave of absence is due to any medically determinable physical or mental
impairment expected to last for a continuous period of at least six months, and
the condition causes the Participant to be unable to perform the duties of his
or her position (or a substantially similar position), then a 29-month period of
absence shall be substituted for such six-month period. This definition shall
not be interpreted as limiting the right of the Company or any other member of
the Employer Group to terminate the employment of an individual while on
military leave, sick leave or other bona fide leave of absence, to the extent
permissible under applicable law.

 

(aa) “Year of Continuous Service” means the number of days (as defined by the
Company in written rules adopted by it from time to time) of Continuous Service,
divided by 365. A Participant’s Severance Pay Benefit calculation shall include
both full and any partial Years of Continuous Service.

 

18



--------------------------------------------------------------------------------

APPENDIX A

Chief Executive Officer

Severance Benefits

 

A. Change in Control Severance Pay Benefit.

If a Severance Pay Benefit under Section IV(a)(i) becomes payable within 24
months following or, solely with respect to a Constructive Termination, within
the period specified in the definition thereof that precedes a Change in Control
(the “Change in Control Period”), the Severance Pay Benefit shall be:

 

  1. Three times annual Regular Earnings, plus three times the greater of
(a) the last bonus paid under the Company’s annual bonus plan applicable to the
Participant Bonus Plan or (b) the target bonus under the Company’s annual bonus
plan applicable to the Participant for the bonus year in which employment
terminates.

 

  2.

Provided the Participant elects to continue medical care coverage under the
Company’s medical benefit plans pursuant to the provisions of the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), the Company
will provide such continuation coverage for the Participant (including, if
applicable, the Participant’s eligible family members) under the Company’s group
health plan (or other arrangement as provided herein) until the earlier of
(a) the end of the thirty-six (36)-month period following the date of
Termination of Employment or (b) the date the Participant secures comparable
group health plan coverage from another employer. During the period of such
continued medical care coverage which is coincidental with the Participant’s
COBRA continuation period, the Company shall pay its share of the monthly
premium (if any) for group health plan coverage to the same extent it pays for
coverage for similarly situated active employees; however, such payment is
contingent upon the Participant’s timely payment of the employee portion of any
monthly premium. Following the completion of such COBRA continuation coverage,
the same arrangement shall continue in effect, to the extent such coverage is
provided by one more insured group health plans maintained by the Company for
its current and former employees. In the absence of such insured plans, the
Participant shall, following the expiration of the COBRA coverage period, obtain
medical care insurance for himself or herself and his or her eligible family
members at the same level of coverage in effect at the end of the COBRA coverage
period. The Participant shall submit appropriate evidence of each premium paid
for such insurance within sixty (60) days after payment, and the Company shall
within thirty (30) days thereafter reimburse the Participant for the portion of
that premium payment in excess of the monthly premiums the Participant would
have paid for the comparable period of coverage under the Company’s group health
plan had the Participant continued to be covered under such plan. During the
period such medical care coverage remains in effect hereunder following the
COBRA continuation period, the following provisions shall govern the

 

19



--------------------------------------------------------------------------------

 

arrangement: (a) the amount of medical care expenses eligible for reimbursement
in any one calendar year of such coverage (or any in-kind medical care coverage
provided in any one calendar year) shall not affect the amount of expenses
eligible for reimbursement (or the in-kind benefits to be provided) in any
subsequent calendar year for which medical care coverage is to be provided
hereunder; (ii) any reimbursement of medical care expenses covered hereunder
shall be made by the Company as soon as administratively practicable following
the incurrence of those expenses, but in no event later than the close of the
calendar year following the calendar year in which those expenses are incurred;
and (iii) the right to such continued medical care coverage cannot be liquidated
or exchanged for any other benefit. Further, as a condition of the coverage
provided under this section A.2, the Participant will be required to notify the
Company upon securing comparable coverage from another employer during such
thirty-six (36)-month period. The period of continuation coverage provided by
the Company shall reduce the number of months of continuation coverage which the
Participant (including, if applicable, the Participant’s eligible family
members) is entitled to receive under COBRA.

 

  3. Outplacement services for 12 months following the date of Termination of
Employment.

 

  4.

An additional payment in an amount such that after payment by the Participant of
all taxes (including, without limitation, any income and employment taxes and
any interest and penalties imposed thereon) and the excise tax imposed on such
additional payment pursuant to Section 4999 of the Code, there remains an amount
equal to the excise tax imposed pursuant to Section 4999 of the Code on the
Severance Pay Benefit and any other payment in the nature of compensation that
constitutes a “parachute payment” under Section 280G of the Code (the “Excise
Tax”). All calculations required pursuant to this provision shall be performed
by an independent registered public company accounting firm retained by the
Company for such purpose and shall be based on information supplied by the
Company and the Participant. For any parachute payments occurring at the time of
the Change in Control, the relevant calculations shall be completed within ten
(10) business days after the effective date of such Change in Control, and for
any parachute payments attributable to the Participant’s Termination of
Employment, the calculations shall be completed within ten (10) business days
after the effective date of such termination. Such calculations shall be
conclusive and binding on all interested persons. In the event that the
Participant’s actual Excise Tax liability is determined by a Final Determination
to be greater than the Excise Tax liability taken into account for purposes of
the additional payment initially made to the Participant pursuant to the
preceding provisions of this section A.4, then within forty-five (45) days
following that Final Determination, the Participant shall notify the Company of
such determination, and a new Excise Tax calculation based upon that Final
Determination shall be made within the next forty-five (45) days. The Company
shall make a supplemental tax gross up payment (as calculated in the same manner
as the initial payment hereunder) to the Participant attributable to that excess
Excise Tax liability within ten (10)

 

20



--------------------------------------------------------------------------------

 

business days after the amount of the supplemental payment is calculated. In the
event that the Participant’s actual Excise Tax liability is determined by a
Final Determination to be less than the Excise Tax liability taken into account
for purposes of the additional payment made to him or her pursuant to the
preceding provisions of this section A.4, then the Participant shall refund to
the Company, promptly upon receipt, any federal or state tax refund attributable
to the Excise Tax overpayment. For purposes of this section A.4, a “Final
Determination” means an audit adjustment by the Internal Revenue Service that is
either (i) agreed to by both the Participant and the Company (such agreement by
the Company to be not unreasonably withheld) or (ii) sustained by a court of
competent jurisdiction in a decision with which the Participant and the Company
concur or with respect to which the period within which an appeal may be filed
has lapsed without a notice of appeal being filed. In no event shall the
additional payment or the supplemental payment be made no later than the end of
the calendar year that follows the calendar year in which the related taxes are
remitted by or on behalf of the Participant, or such other specified time or
schedule that may be permitted under Section 409A of the Code.

 

B. Severance Pay Benefit.

If a Severance Pay Benefit under Section IV(a)(i) becomes payable upon
completion of six or more months of Continuous Service and at any time other
than within the Change in Control Period as defined in paragraph A of the
Appendix A, then the Severance Pay Benefit shall be:

 

  1. Two times annual Regular Earnings plus two times the target bonus under the
Company’s annual bonus plan applicable to the Participant for the bonus year in
which employment terminates, prorated for the number of months of employment in
the bonus year.

 

  2.

Provided the Participant elects to continue medical care coverage under the
Company’s medical benefit plans pursuant to COBRA, the Company will provide such
continuation coverage for the Participant (including, if applicable, the
Participant’s eligible family members) under the Company’s group health plan (or
other arrangement as provided herein) until the earlier of (a) the end of the
twenty-four (24) month period following the date of Termination of Employment or
(b) the date the Participant secures comparable group health plan coverage from
another employer. During the period of such continued medical care coverage
which is coincidental with the Participant’s COBRA continuation period, the
Company shall pay its share of the monthly premium (if any) for group health
plan coverage to the same extent it pays for coverage for similarly situated
active employees; however, such payment is contingent upon the Participant’s
timely payment of the employee portion of any monthly premium. Following the
completion of such COBRA continuation coverage, the same arrangement shall
continue in effect, to the extent such coverage is provided by one more insured
group health plans maintained by the Company for its current and former
employees. In the absence of such insured plans, the Participant shall,

 

21



--------------------------------------------------------------------------------

 

following the expiration of the COBRA coverage period, obtain medical care
insurance for himself or herself and his or her eligible family members at the
same level of coverage in effect at the end of the COBRA coverage period. The
Participant shall submit appropriate evidence of each premium paid for such
insurance within sixty (60) days after payment, and the Company shall within
thirty (30) days thereafter reimburse the Participant for the portion of that
premium payment in excess of the monthly premiums the Participant would have
paid for the comparable period of coverage under the Company’s group health plan
had the Participant continued to be covered under such plan. During the period
such medical care coverage remains in effect hereunder following the COBRA
continuation period, the following provisions shall govern the arrangement:
(a) the amount of medical care expenses eligible for reimbursement in any one
calendar year of such coverage (or any in-kind medical care coverage provided in
any one calendar year) shall not affect the amount of expenses eligible for
reimbursement (or the in-kind benefits to be provided) in any subsequent
calendar year for which medical care coverage is to be provided hereunder;
(ii) any reimbursement of medical care expenses covered hereunder shall be made
by the Company as soon as administratively practicable following the incurrence
of those expenses, but in no event later than the close of the calendar year
following the calendar year in which those expenses are incurred; and (iii) the
right to such continued medical care coverage cannot be liquidated or exchanged
for any other benefit. Further, as a condition of the coverage provided

 

22



--------------------------------------------------------------------------------

 

under this section B.2, the Participant will be required to notify the Company
upon securing comparable coverage from another employer during such twenty-four
(24)-month period. The period of continuation coverage provided by the Company
shall reduce the number of months of continuation coverage which the Participant
(including, if applicable, the Participant’s eligible family members) is
entitled to receive under COBRA.

 

  3. Outplacement services for 12 months following the date of Termination of
Employment.

 

23



--------------------------------------------------------------------------------

APPENDIX B

Executive Vice President and

Senior Vice President

Severance Benefits

 

A. Change in Control Severance Pay Benefit.

If a Severance Pay Benefit under Section IV(a)(i) becomes payable within 18
months following or, solely with respect to a Constructive Termination, within
the period specified in the definition thereof that precedes a Change in Control
(the “Change in Control Period”), the Severance Pay Benefit shall be:

 

  1. 2.5 times annual Regular Earnings, plus 2.5 times the greater of (a) the
last bonus paid under the Company’s annual bonus plan applicable to the
Participant or (b) the target bonus under the Company’s annual bonus plan
applicable to the Participant for the bonus year in which employment terminates.

 

  2.

Provided the Participant elects to continue medical care coverage under the
Company’s medical benefit plans pursuant to the provisions of the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), the Company
will provide such continuation coverage for the Participant (including, if
applicable, the Participant’s eligible family members) under the Company’s group
health plan (or other arrangement as provided herein) until the earlier of
(a) the end of the thirty (30)-month period following the date of Termination of
Employment or (b) the date the Participant secures comparable group health plan
coverage from another employer. During the period of such continued medical care
coverage which is coincidental with the Participant’s COBRA continuation period,
the Company shall pay its share of the monthly premium (if any) for group health
plan coverage to the same extent it pays for coverage for similarly situated
active employees; however, such payment is contingent upon the Participant’s
timely payment of the employee portion of any monthly premium. Following the
completion of such COBRA continuation coverage, the same arrangement shall
continue in effect, to the extent such coverage is provided by one more insured
group health plans maintained by the Company for its current and former
employees. In the absence of such insured plans, the Participant shall,
following the expiration of the COBRA coverage period, obtain medical care
insurance for himself or herself and his or her eligible family members at the
same level of coverage in effect at the end of the COBRA coverage period. The
Participant shall submit appropriate evidence of each premium paid for such
insurance within sixty (60) days after payment, and the Company shall within
thirty (30) days thereafter reimburse the Participant for the portion of that
premium payment in excess of the monthly premiums the Participant would have
paid for the comparable period of coverage under the Company’s group health plan
had the Participant continued to be covered under such plan. During the period
such medical care coverage remains in effect hereunder following the

 

24



--------------------------------------------------------------------------------

 

COBRA continuation period, the following provisions shall govern the
arrangement: (a) the amount of medical care expenses eligible for reimbursement
in any one calendar year of such coverage (or any in-kind medical care coverage
provided in any one calendar year) shall not affect the amount of expenses
eligible for reimbursement (or the in-kind benefits to be provided) in any
subsequent calendar year for which medical care coverage is to be provided
hereunder; (ii) any reimbursement of medical care expenses covered hereunder
shall be made by the Company as soon as administratively practicable following
the incurrence of those expenses, but in no event later than the close of the
calendar year following the calendar year in which those expenses are incurred;
and (iii) the right to such continued medical care coverage cannot be liquidated
or exchanged for any other benefit. Further, as a condition of the coverage
provided under this section A.2, the Participant will be required to notify the
Company upon securing comparable coverage from another employer during such
thirty (30)-month period. The period of continuation coverage provided by the
Company shall reduce the number of months of continuation coverage which the
Participant (including, if applicable, the Participant’s eligible family
members) is entitled to receive under COBRA.

 

  3. Outplacement services for 6 months following the date of Termination of
Employment.

 

  4.

An additional payment in an amount such that after payment by the Participant of
all taxes (including, without limitation, any income and employment taxes and
any interest and penalties imposed thereon) and the excise tax imposed on such
additional payment pursuant to Section 4999 of the Code, there remains an amount
equal to the excise tax imposed pursuant to Section 4999 of the Code on the
Severance Pay Benefit and any other payment in the nature of compensation that
constitutes a “parachute payment” under Section 280G of the Code (the “Excise
Tax”). All calculations required pursuant to this provision shall be performed
by an independent registered public company accounting firm retained by the
Company for such purpose and shall be based on information supplied by the
Company and the Participant. For any parachute payments occurring at the time of
the Change in Control, the relevant calculations shall be completed within ten
(10) business days after the effective date of such Change in Control, and for
any parachute payments attributable to the Participant’s Termination of
Employment, the calculations shall be completed within ten (10) business days
after the effective date of such termination. Such calculations shall be
conclusive and binding on all interested persons. In the event that the
Participant’s actual Excise Tax liability is determined by a Final Determination
to be greater than the Excise Tax liability taken into account for purposes of
the additional payment initially made to the Participant pursuant to the
preceding provisions of this section A.4, then within forty-five (45) days
following that Final Determination, the Participant shall notify the Company of
such determination, and a new Excise Tax calculation based upon that Final
Determination shall be made within the next forty-five (45) days. The Company
shall make a supplemental tax gross up payment (as calculated in the same manner
as the initial payment hereunder) to

 

25



--------------------------------------------------------------------------------

 

the Participant attributable to that excess Excise Tax liability within ten
(10) business days after the amount of the supplemental payment is calculated.
In the event that the Participant’s actual Excise Tax liability is determined by
a Final Determination to be less than the Excise Tax liability taken into
account for purposes of the additional payment made to him or her pursuant to
the preceding provisions of this section A.4, then the Participant shall refund
to the Company, promptly upon receipt, any federal or state tax refund
attributable to the Excise Tax overpayment. For purposes of this section A.4, a
“Final Determination” means an audit adjustment by the Internal Revenue Service
that is either (i) agreed to by both the Participant and the Company (such
agreement by the Company to be not unreasonably withheld) or (ii) sustained by a
court of competent jurisdiction in a decision with which the Participant and the
Company concur or with respect to which the period within which an appeal may be
filed has lapsed without a notice of appeal being filed. In no event shall the
additional payment or the supplemental payment be made no later than the end of
the calendar year that follows the calendar year in which the related taxes are
remitted by or on behalf of the Participant, or such other specified time or
schedule that may be permitted under Section 409A of the Code.

 

B. Severance Pay Benefit.

If a Severance Benefit under Section IV(a)(i) becomes payable upon completion of
six or more months of Continuous Service and at any time other than within the
Change in Control Period as defined in paragraph A of this Appendix B, then the
Severance Pay Benefit shall be:

 

  1. 1.5 times annual Regular Earnings plus 1.0 times the target bonus under the
Company’s annual bonus plan applicable to the Participant for the bonus year in
which employment terminates, prorated for the number of months of employment in
the bonus year.

 

  2.

Provided the Participant elects to continue medical care coverage under the
Company’s medical benefit plans pursuant to COBRA, the Company will provide such
continuation coverage for the Participant (including, if applicable, the
Participant’s eligible family members) under the Company’s group health plan (or
other arrangement as provided herein) until the earlier of (a) the end of the
eighteen (18)-month period following the date of Termination of Employment or
(b) the date the Participant secures comparable group health plan coverage from
another employer. During the period of such continued medical care coverage
which is coincidental with the Participant’s COBRA continuation period, the
Company shall pay its share of the monthly premium (if any) for group health
plan coverage to the same extent it pays for coverage for similarly situated
active employees; however, such payment is contingent upon the Participant’s
timely payment of the employee portion of any monthly premium. Following the
completion of such COBRA continuation coverage, the same arrangement shall
continue in effect, to the extent such coverage is provided by one more insured
group health plans maintained by the Company for its current and former

 

26



--------------------------------------------------------------------------------

 

employees. In the absence of such insured plans, the Participant shall,
following the expiration of the COBRA coverage period, obtain medical care
insurance for himself or herself and his or her eligible family members at the
same level of coverage in effect at the end of the COBRA coverage period. The
Participant shall submit appropriate evidence of each premium paid for such
insurance within sixty (60) days after payment, and the Company shall within
thirty (30) days thereafter reimburse the Participant for the portion of that
premium payment in excess of the monthly premiums the Participant would have
paid for the comparable period of coverage under the Company’s group health plan
had the Participant continued to be covered under such plan. During the period
such medical care coverage remains in effect hereunder following the COBRA
continuation period, the following provisions shall govern the arrangement:
(a) the amount of medical care expenses eligible for reimbursement in any one
calendar year of such coverage (or any in-kind medical care coverage provided in
any one calendar year) shall not affect the amount of expenses eligible for
reimbursement (or the in-kind benefits to be provided) in any subsequent
calendar year for which medical care coverage is to be provided hereunder;
(ii) any reimbursement of medical care expenses covered hereunder shall be made
by the Company as soon as administratively practicable following the incurrence
of those expenses, but in no event later than the close of the calendar year
following the calendar year in which those expenses are incurred; and (iii) the
right to such continued medical care coverage cannot be liquidated or exchanged
for any other benefit. Further, as a condition of the coverage provided under
this section B.2, the Participant will be required to notify the Company upon
securing comparable coverage from another employer during such eighteen
(18)-month period. The period of continuation coverage provided by the Company
shall reduce the number of months of continuation coverage which the Participant
(including, if applicable, the Participant’s eligible family members) is
entitled to receive under COBRA.

 

  3. Outplacement services for 6 months following the date of Termination of
Employment.

 

27



--------------------------------------------------------------------------------

APPENDIX C

Vice President and Senior Advisor

Severance Benefits

 

A. Change in Control Severance Pay Benefit – For All Vice Presidents and Senior
Advisors.

If a Severance Pay Benefit under Section IV(a)(i) becomes payable within 12
months following or, solely with respect to a Constructive Termination, the
period specified in the definition thereof that precedes a Change in Control
(the “Change in Control Period”), the Severance Pay Benefit shall be:

 

  1. 1.5 times annual Regular Earnings, plus 1.5 times the greater of (a) the
last bonus paid under the Company’s annual bonus plan applicable to the
Participant or (b) the target bonus under the Company’s annual bonus plan
applicable to the Participant for the bonus year in which employment terminates.

 

  2. Provided the Participant elects to continue medical care coverage under the
Company’s medical benefit plans pursuant to the provisions of the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), the Company
will provide such continuation coverage for the Participant (including, if
applicable, the Participant’s eligible family members) under the Company’s group
health plan until the earlier of (a) the end of the eighteen (18)-month period
following the date of Termination of Employment or (b) the date the Participant
secures comparable group health plan coverage from another employer. During the
period of such continued medical care coverage (which is coincidental with the
Participant’s COBRA continuation period), the Company shall pay its share of the
monthly premium (if any) for group health plan coverage to the same extent it
pays for coverage for similarly situated active employees; however, such payment
is contingent upon the Participant’s timely payment of the employee portion of
any monthly premium. Further, as a condition of the coverage provided under this
section A.2, the Participant will be required to notify the Company upon
securing comparable coverage from another employer during such eighteen
(18)-month period. The period of continuation coverage provided by the Company
shall reduce the number of months of continuation coverage which the Participant
(including, if applicable, the Participant’s eligible family members) is
entitled to receive under the COBRA.

 

  3. Outplacement services for 6 months following the date of Termination of
Employment.

 

  4.

An additional payment in an amount such that after payment by the Participant of
all taxes (including, without limitation, any income and employment taxes and
any interest and penalties imposed thereon) and the excise tax imposed on such
additional payment pursuant to Section 4999 of the Code, there remains an amount
equal to the excise tax imposed pursuant to Section 4999 of the Code on

 

28



--------------------------------------------------------------------------------

 

the Severance Pay Benefit and any other payment in the nature of compensation
that constitutes a “parachute payment” under Section 280G of the Code (the
“Excise Tax”). All calculations required pursuant to this provision shall be
performed by an independent registered public company accounting firm retained
by the Company for such purpose and shall be based on information supplied by
the Company and the Participant. For any parachute payments occurring at the
time of the Change in Control, the relevant calculations shall be completed
within ten (10) business days after the effective date of such Change in
Control, and for any parachute payments attributable to the Participant’s
Termination of Employment, the calculations shall be completed within ten
(10) business days after the effective date of such termination. Such
calculations shall be conclusive and binding on all interested persons. In the
event that the Participant’s actual Excise Tax liability is determined by a
Final Determination to be greater than the Excise Tax liability taken into
account for purposes of the additional payment initially made to the Participant
pursuant to the preceding provisions of this section A.4, then within forty-five
(45) days following that Final Determination, the Participant shall notify the
Company of such determination, and a new Excise Tax calculation based upon that
Final Determination shall be made within the next forty-five (45) days. The
Company shall make a supplemental tax gross up payment (as calculated in the
same manner as the initial payment hereunder) to the Participant attributable to
that excess Excise Tax liability within ten (10) business days after the amount
of the supplemental payment is calculated. In the event that the Participant’s
actual Excise Tax liability is determined by a Final Determination to be less
than the Excise Tax liability taken into account for purposes of the additional
payment made to him or her pursuant to the preceding provisions of this
section A.4, then the Participant shall refund to the Company, promptly upon
receipt, any federal or state tax refund attributable to the Excise Tax
overpayment. For purposes of this section A.4, a “Final Determination” means an
audit adjustment by the Internal Revenue Service that is either (i) agreed to by
both the Participant and the Company (such agreement by the Company to be not
unreasonably withheld) or (ii) sustained by a court of competent jurisdiction in
a decision with which the Participant and the Company concur or with respect to
which the period within which an appeal may be filed has lapsed without a notice
of appeal being filed. In no event shall the additional payment or the
supplemental payment be made no later than the end of the calendar year that
follows the calendar year in which the related taxes are remitted by or on
behalf of the Participant, or such other specified time or schedule that may be
permitted under Section 409A of the Code.

 

B. Severance Pay Benefit for Vice Presidents with at least Six Months of
Continuous Service

For Vice Presidents who have completed six or more months of Continuous Service
at the time they become eligible for a severance benefit under Section IV(a)(i),
if the Severance Pay Benefit becomes payable at any time other than the Change
in Control Period as defined in paragraph A of this Appendix C, then the
Severance Pay Benefit shall be:

 

  1. 1.0 times annual Regular Earnings.

 

29



--------------------------------------------------------------------------------

  2. Provided the Participant elects to continue medical care coverage under the
Company’s medical benefit plans pursuant to COBRA, the Company will provide such
continuation coverage for the Participant (including, if applicable, the
Participant’s eligible family members) under the Company’s group health plan
until the earlier of (a) the end of the twelve (12)-month period following the
date of Termination of Employment or (b) the date the Participant secures
comparable group health plan coverage from another employer. During the period
of such continued medical care coverage, the Company shall pay its share of the
monthly premium (if any) for group health plan coverage to the same extent it
pays for coverage for similarly situated active employees; however, such payment
is contingent upon the Participant’s timely payment of the employee portion of
any monthly premium. Further, as a condition of the coverage provided under this
section B.2, the Participant will be required to notify the Company upon
securing comparable coverage from another employer during such twelve (12)-month
period. The period of continuation coverage provided by the Company shall reduce
the number of months of continuation coverage which the Participant (including,
if applicable, the Participant’s eligible family members) is entitled to receive
under COBRA.

 

  3. Outplacement services for 6 months following the date of Termination of
Employment.

 

C. Severance Pay Benefit for Vice Presidents with less than Six Months of
Continuous Service

For Vice Presidents who have not completed six or more months of Continuous
Service but are otherwise eligible for a severance benefit under
Section IV(a)(i), if the Severance Pay Benefit becomes payable at any time other
than the Change in Control Period as defined in paragraph A of this Appendix C,
then the Severance Pay Benefit shall be:

 

  1. 4 months of Regular Earnings.

 

  2.

Provided the Participant elects to continue medical care coverage under the
Company’s medical benefit plans pursuant to COBRA, the Company will provide such
continuation coverage for the Participant (including, if applicable, the
Participant’s eligible family members) under the Company’s group health plan
until the earlier of (a) the end of the four (4)-month period following the date
of Termination of Employment or (b) the date the Participant secures comparable
group health plan coverage from another employer. During the period of such
continued medical care coverage, the Company shall pay its share of the monthly
premium (if any) for group health plan coverage to the same extent it pays for
coverage for similarly situated active employees; however, such payment is
contingent upon the Participant’s timely payment of the employee portion of any

 

30



--------------------------------------------------------------------------------

 

monthly premium. Further, as a condition of the coverage provided under this
section C.2, the Participant will be required to notify the Company upon
securing comparable coverage from another employer during such four (4)-month
period. The period of continuation coverage provided by the Company shall reduce
the number of months of continuation coverage which the Participant (including,
if applicable, the Participant’s eligible family members) is entitled to receive
under COBRA.

 

  3. Outplacement services for 1 month following the date of Termination of
Employment.

Senior Advisors shall not be entitled to any benefits under Sections B and C of
this Appendix C.

 

31



--------------------------------------------------------------------------------

APPENDIX D

Severance Benefits for Eligible Employees

other than Chief Executive Officer,

Executive Vice President, Senior Vice President,

Vice President and Senior Advisor

This Appendix is effective for covered individuals who cease Employee status on
or after May 8, 2007, unless they have a pre-existing contract providing a
different level of severance pay.

 

A. Change in Control Severance Pay Benefit.

If a Severance Pay Benefit under Section IV(a)(i) becomes payable within 12
months following a Change in Control (the “Change in Control Period”), then
regardless of the period of Continuous Service the Severance Pay Benefit shall
be:

 

  1. Eligible Employees in Grades 31 through 34:

 

  a. Three weeks of Regular Earnings times Years of Continuous Service, with a
maximum of 52 weeks of Regular Earnings and a minimum of 22 weeks of Regular
Earnings.

 

  b. Provided the Participant elects to continue medical care coverage under the
Company’s medical benefit plans pursuant to the provisions of the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), the Company
will provide such continuation coverage for the Participant (including, if
applicable, the Participant’s eligible family members) under the Company’s group
health plan until the earlier of (a) the end of the severance payment period
following the date of Termination of Employment or (b) the date the Participant
secures comparable group health plan coverage from another employer. During the
period of such continued medical care coverage, the Company shall pay its share
of the monthly premium (if any) for group health plan coverage to the same
extent it pays for coverage for similarly situated active employees; however,
such payment is contingent upon the Participant’s timely payment of the employee
portion of any monthly premium. Further, as a condition of such coverage, the
Participant will be required to notify the Company upon securing comparable
coverage from another employer during the severance payment period. The period
of continuation coverage provided by the Company shall reduce the number of
months of continuation coverage which the Participant (including, if applicable,
the Participant’s eligible family members) is entitled to receive under COBRA.

 

  c. Outplacement services for 6 months following the date of Termination of
Employment.

 

32



--------------------------------------------------------------------------------

  2. Eligible Employees in Grades 25 through 30:

 

  a. Three weeks of Regular Earnings times Years of Continuous Service, with a
maximum of 39 weeks of Regular Earnings and a minimum of 13 weeks of Regular
Earnings.

 

  b. Provided the Participant elects to continue medical care coverage under the
Company’s medical benefit plans pursuant to COBRA, the Company will provide such
continuation coverage for the Participant (including, if applicable, the
Participant’s eligible family members) under the Company’s group health plan
until the earlier of (a) the end of the severance payment period following the
date of Termination of Employment or (b) the date the Participant secures
comparable group health plan coverage from another employer. During the period
of such continued medical care coverage, the Company shall pay its share of the
monthly premium (if any) for group health plan coverage to the same extent it
pays for coverage for similarly situated active employees; however, such payment
is contingent upon the Participant’s timely payment of the employee portion of
any monthly premium. Further, as a condition of such coverage, the Participant
will be required to notify the Company upon securing comparable coverage from
another employer during the severance payment period. The period of continuation
coverage provided by the Company shall reduce the number of months of
continuation coverage which the Participant (including, if applicable, the
Participant’s eligible family members) is entitled to receive under COBRA.

 

  c. Outplacement services for 3 months following the date of Termination of
Employment.

 

  3. Eligible Employees in Grades 21 through 24:

 

  a. Three weeks of Regular Earnings times Years of Continuous Service, with a
maximum of 26 weeks of Regular Earnings and a minimum of 9 weeks of Regular
Earnings.

 

  b.

Provided the Participant elects to continue medical care coverage under the
Company’s medical benefit plans pursuant to COBRA, the Company will provide such
continuation coverage for the Participant (including, if applicable, the
Participant’s eligible family members) under the Company’s group health plan
until the earlier of (a) the end of the severance payment period following the
date of Termination of Employment or (b) the date the Participant secures
comparable group health plan coverage from another employer. During the period
of such continued medical care coverage, the Company shall pay its share of the
monthly premium (if any) for group health plan coverage to the same extent it
pays for coverage for similarly situated active employees;

 

33



--------------------------------------------------------------------------------

 

however, such payment is contingent upon the Participant’s timely payment of the
employee portion of any monthly premium. Further, as a condition of such
coverage, the Participant will be required to notify the Company upon securing
comparable coverage from another employer during the severance payment period.
The period of continuation coverage provided by the Company shall reduce the
number of months of continuation coverage which the Participant (including, if
applicable, the Participant’s eligible family members) is entitled to receive
under COBRA.

 

  c. Outplacement services for 1 week following the date of Termination of
Employment.

 

B. General Severance Pay Benefit.

If a Severance Benefit under Section IV(a)(i) becomes payable upon completion of
six or more months of Continuous Service and at any time other than within the
Change in Control Period as defined in paragraph A of this Appendix D, then the
Severance Pay Benefit shall be:

 

  1. Eligible Employees in Grades 31 through 34.

 

  a. Three weeks of Regular Earnings times Years of Continuous Service, with a
maximum of 39 weeks of Regular Earnings and a minimum of 13 weeks of Regular
Earnings.

 

  b.

Provided the Participant elects to continue medical care coverage under the
Company’s medical benefit plans pursuant to COBRA, the Company will provide such
continuation coverage for the Participant (including, if applicable, the
Participant’s eligible family members) under the Company’s group health plan
until the earlier of (a) the end of the severance payment period following the
date of Termination of Employment or (b) the date the Participant secures
comparable group health plan coverage from another employer. During the period
of such continued medical care coverage, the Company shall pay its share of the
monthly premium (if any) for group health plan coverage to the same extent it
pays for coverage for similarly situated active employees; however, such payment
is contingent upon the Participant’s timely payment of the employee portion of
any monthly premium. Further, as a condition of such coverage, the Participant
will be required to notify the Company upon securing comparable coverage from
another employer during the severance payment period. The period of continuation
coverage provided by the Company shall reduce the number of months of

 

34



--------------------------------------------------------------------------------

 

continuation coverage which the Participant (including, if applicable, the
Participant’s eligible family members) is entitled to receive under COBRA.

 

  c. Outplacement services for 3 months following the date of Termination of
Employment.

 

  2. Eligible Employees in Grades 25 through 30:

 

  a. Three weeks of Regular Earnings times Years of Continuous Service, with a
maximum of 39 weeks of Regular Earnings and a minimum of 13 weeks of Regular
Earnings.

 

  b. Provided the Participant elects to continue medical care coverage under the
Company’s medical benefit plans pursuant to COBRA, the Company will provide such
continuation coverage for the Participant (including, if applicable, the
Participant’s eligible family members) under the Company’s group health plan
until the earlier of (a) the end of the severance payment period following the
date of Termination of Employment or (b) the date the Participant secures
comparable group health plan coverage from another employer. During the period
of such continued medical care coverage, the Company shall pay its share of the
monthly premium (if any) for group health plan coverage to the same extent it
pays for coverage for similarly situated active employees; however, such payment
is contingent upon the Participant’s timely payment of the employee portion of
any monthly premium. Further, as a condition of such coverage, the Participant
will be required to notify the Company upon securing comparable coverage from
another employer during the severance payment period. The period of continuation
coverage provided by the Company shall reduce the number of months of
continuation coverage which the Participant (including, if applicable, the
Participant’s eligible family members) is entitled to receive under COBRA.

 

  c. Outplacement services for 3 months following the date of Termination of
Employment.

 

  3. Eligible Employees in Grades 21 through 24:

 

  a. Three weeks of Regular Earnings times Years of Continuous Service, with a
maximum of 26 weeks of Regular Earnings and a minimum of 9 weeks of Regular
Earnings.

 

35



--------------------------------------------------------------------------------

  b. Provided the Participant elects to continue medical care coverage under the
Company’s medical benefit plans pursuant to COBRA, the Company will provide such
continuation coverage for the Participant (including, if applicable, the
Participant’s eligible family members) under the Company’s group health plan
until the earlier of (a) the end of the severance payment period following the
date of Termination of Employment or (b) the date the Participant secures
comparable group health plan coverage from another employer. During the period
of such continued medical care coverage, the Company shall pay its share of the
monthly premium (if any) for group health plan coverage to the same extent it
pays for coverage for similarly situated active employees; however, such payment
is contingent upon the Participant’s timely payment of the employee portion of
any monthly premium. Further, as a condition of such coverage, the Participant
will be required to notify the Company upon securing comparable coverage from
another employer during the severance payment period. The period of continuation
coverage provided by the Company shall reduce the number of months of
continuation coverage which the Participant (including, if applicable, the
Participant’s eligible family members) is entitled to receive under COBRA.

 

  c. Outplacement services for 1 week following the date of Termination of
Employment.

 

C. General Severance Pay Benefit Without Six Months of Continuous Service.

For Eligible Employees in Grades 21 through 34 who have not completed six or
more months of Continuous Service but are eligible for a severance benefit under
Section IV(a)(i), if the Severance Pay Benefit becomes payable at any time other
than within the Change Control Period as defined in paragraph A of this Appendix
D, then the Severance Pay Benefit shall be:

 

  1. 4 weeks of Regular Earnings.

 

  2. Continuation of coverage under and Company contributions toward the cost of
the Company’s medical benefit plans for the period of severance pay. Such
continuation period shall reduce the period of COBRA coverage to which the
Participant is entitled. At the end of this period of continuation coverage the
Participant may, at his or her own expense, continue COBRA coverage for the
remainder of the period, if any, for which the Participant is eligible under
COBRA.

 

  3. Outplacement services for 1 week following the date of Termination of
Employment.

 

36